Herbert, J.,
concurring. As the majority opinion aptly points out, the General Assembly has prescribed a definition of “charitable purposes” for the courts to follow in determining an exemption from state sales taxation. If that definition is probative and reasonable for such purpose, the question recurs as to why this court adopted a far different standard in the Vick, Planned Parenthood and Carmelite Sisters cases, supra. It is difficult to see the logic in a postulate which assumes such a compelling difference between exemption from sales taxation and exemption from (1) real and tangible property taxation, (2) estate taxation or (3) unemployment fund taxation.